TATE, Judge
(dissenting in part from the refusal to grant a rehearing).
With great respect for my fair-minded' brethren of the majority, I am unable to agree that this claimant should be assessed with even one-half of the court costs.
The record shows that he brought suit alleging that his compensation had been-terminated on February 26, 1957 despite undoubted disability. Both parties stipulated that compensation had been paid to the-plaintiff only through said date. So far as the record shows, then, the defendant arbitrarily refused to pay compensation for at least an additional week of undisputed disability.
By motion filed in this court after oral argument, able counsel for the appellant states that this stipulation was an error,, but he explains the undisputed deficiency in compensation by stating that compensation had been paid at the rate of $16.25 per week through March 1st— that is, admittedly at an insufficient weekly rate (which is stipulated to be $19.50), and still short of paying a few days of the plaintiff’s undisputed disability.
Under these circumstances, where without doubt the defendant refused to pay an injured claimant some of the compensation-due, I think the defendant should be assessed with the entire court costs, even-though the amount of compensation due is. *155not large: It is the defendant’s willful failure to pay an undisputed liability which forced the plaintiff to resort to judicial proceedings to collect what was owed to ■him.
This sound rule was mandatory under Article 549 of the Code of Practice of 1870. Although, under the new Code of Civil Procedure, the courts are permitted more discretion in the matter, see LSA-C.C.P. Articles 1920. and 2164, I do not believe that the lawmakers had any intention to change the general and well settled practice of assessing all costs against the party cast, unless there be exceptional or unusual •circumstances not here evidenced. As stated in LSA-C.C.P. Article 1920, “Unless the judgment provides otherwise, the costs .shall be paid by the party cast * *
For these reasons, I respectfully dissent from the majority’s refusal to grant a rehearing, insofar as the judgment assessed the claimant with all or part of the court •costs.